Citation Nr: 0125910	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  94-48 691	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a September 1985 rating 
decision by the Oakland, California RO that denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this rating action by a letter dated in 
October 1985.  The veteran testified at a hearing at the RO 
in July 1986.

This matter is also on appeal from a November 1993 rating 
decision by the Oakland, California RO that, among other 
things, denied a claim of entitlement to service connection 
for arthritis of the right hand.  In January 1999, it was 
noted that the veteran had become a resident of New York and 
jurisdiction of his claims file was transferred to the New 
York, New York RO.  The veteran testified at a hearing before 
a member of the Board in August 2001.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the VCAA, a 
remand of the service connection claims is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Among the actions taken to ensure that the requirements of 
the new law have been satisfied, the RO should, as mentioned 
below, seek expert opinion on the medical questions presented 
by this case.

PTSD

The veteran contends that he has PTSD as a result of 
stressful experiences during his military service in the 
Korean War (see veteran's written statements dated in 
May 1984, May 1985, March 1993, November 1994, January 1996, 
March 1996, and December 1996; July 1986 RO hearing 
testimony; and August 2001 Board hearing testimony.  In the 
present case, VA outpatient treatment, hospitalization, and 
examination reports show that, in April 1978, "personality 
disorder, paranoid type with dependent features" was 
diagnosed.  In January 1981, schizophrenia was diagnosed.  In 
November 1983, the impressions included post-traumatic stress 
syndrome, mixed personality disorder, and anxiety disorder.  
In January 1984, the impression was "post traumatic 
stress."  In April and May 1984, the diagnoses included 
PTSD.  When examined by VA in October 1984, PTSD was 
diagnosed.  When examined by VA in July 1985, the diagnoses 
included atypical anxiety disorder and mixed personality 
disorder.  When examined by VA, most recently, in 
February 2001, diagnoses of PTSD by history and depressive 
disorder were provided.  Based on these various diagnoses, it 
is now unclear whether the veteran has PTSD.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2001); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128 (1997).

Based on a review of the evidence of record, it is unclear 
whether the veteran has PTSD which can be linked to his 
period of military service.  In this regard, the Board finds 
that it would be useful to schedule the veteran for a VA 
psychiatric examination to determine the correct psychiatric 
diagnoses and take into account any supporting evidence of 
the claimed stressors, or lack thereof.  38 C.F.R. § 19.9 
(2001).  Therefore, to satisfy VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
PTSD claim, an examination is necessary.  Specifically, the 
Board finds that a diagnosis and medical nexus opinion are 
required from an expert who has reviewed the entire claims 
file, including all of the veteran's service medical records, 
something that has not yet been done.  See 38 C.F.R. § 19.9 
(2001).  

There are additional reasons for remand, including the need 
to notify the veteran of the type of evidence needed to 
substantiate his claim.  In a written statements of May 1984, 
May 1985, and March 1996, the veteran provided the names of 
fellow servicemen who served with him and who could 
corroborate some of his stressors.  In addition, at his 
August 2001 Board hearing, the veteran provided an additional 
name of a serviceman who could corroborate some of his 
stressors.  The Board finds that the veteran should be given 
an opportunity to obtain lay statements from fellow 
servicemen because they may be pertinent to his claim.

Right Hand

The veteran also claims that he sustained a right hand injury 
in service, which in time caused his current arthritis of the 
right hand.  His service medical records show that, in 
June 1956, he was seen with an infected finger.  In 
July 1956, he was seen with sore finger joints and calluses 
on the joints.  In August 1956, it was noted that the veteran 
had a swollen right index finger, possibly early paronychia.  
Post-service treatment records, however, do not contain a 
diagnosis of a right hand disability.  

While the record contains the veteran's service medical 
records, VA treatment reports, and written statements and 
testimony from the veteran wherein he alleges that he has a 
right hand disability that is attributable to military 
service, it is unclear whether any physician has specifically 
addressed the question of whether the veteran's right hand 
arthritis, if extant, can be linked to the veteran's period 
of military service.  Based on a review of the evidence of 
record, the Board finds that further evidentiary development 
is necessary to obtain more definitive evidence on this 
point.  Therefore, to satisfy VA's duty to assist the veteran 
in obtaining evidence necessary to substantiate his right 
hand claim, medical opinion evidence is necessary.  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Additionally, the veteran 
should be given an opportunity to obtain 
lay statements from anyone who served 
with him and could provide independent 
verification of his stressors.

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the veteran to provide 
information regarding any records of past 
or current treatment for PTSD or his 
right hand that have not already been 
made part of the claims file.  The RO 
should assist the veteran in obtaining 
evidence as required by the VCAA and 
implementing regulations.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be advised that this sort 
of information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to determine if he 
currently has PTSD.  All indicated tests 
and studies, including psychological 
testing, should be performed with a view 
toward ascertaining whether the veteran 
meets the diagnostic criteria for PTSD.  
The claims folder should be made 
available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any information about the 
occurrence of stressful experiences.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between the current 
symptomatology and any in-service 
stressors reported by the veteran.  The 
examination report should include 
complete rationale for all opinions 
expressed.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling such a conclusion with the VA 
reports showing assessments of PTSD.  

5.  If the VA examiner determines that 
the veteran likely has PTSD due to in-
service stressor(s), the RO should seek 
corroboration of such in-service 
stressors by contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  At a minimum, the RO 
should provide USASCRUR with copies of 
the veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO indicating what stressor(s) the VA 
examiner relied upon as reported by the 
veteran, and any other information 
provided by the veteran that might be 
helpful in a search for corroborating 
evidence. 

6.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any right hand disability.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, medical records (including 
service medical records) and examination 
findings must be considered by the 
examiner.  X-ray studies of the hand 
should be performed.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed right hand arthritis originated 
in, or is otherwise traceable to, 
military service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

7.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
claims in accordance with all applicable 
laws and regulations, including the VCAA 
and the implementing regulations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


